Title: To Thomas Jefferson from John Nicholas, 5 September 1808
From: Nicholas, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Geneve 5 Sept
                  
                  Although I am sensible that I may break in upon the settled course of military appointment, I cannot refrain from asking, (with a view as well to public service as my own gratification) your attention to a young man who in my opinion unites every requisite for an officer– Arthur W. Thornton, the son of Presley Thornton, formerly of Northumberland County Virga. was brought into this State when a boy and has lived in this village ever since I have been an inhabitant of it—His literary acquirements are decent and no more, but there could not be a happier instance of the preservation of the honorable traits of a Virginia gentleman, stripped of the exceptionable ones. He went a few months ago to Virga. and under some recommendation which he obtained there was appointed ensign to a rifle company in this state now raising at Albany.—I very much regretted when I heard it that his advancement had depended on people who did not know his worth and that he should have been placed in a corps which requires particular talents differing from his– The grade too I considered as below his worth, and unequal to the supply of his justifiable expences—He has great command of himself and will never I am sure live beyond his means but he must feel depressed while he is unable to associate with the best company his situation would afford—There is now a vacancy of 2d. leiutenant in the troop of cavalry commanded by Alexander F. Rose which I venture to solicit for him & to pledge myself he will fill with honor—
                  I fear his being a native of your own state may make some additional difficulty in your interfering in his case, but, with every disposition to make your troubles as light as possible I cannot refrain from asking this appointment as a personal favor to myself—Being entirely unconnected with him & having no motive but the advancement of merit which I could not but observe I feel confident that I ask nothing but the public good.
                  Retired as I am from the world I cannot but feel extremely anxious for the issue of our present struggles and that you may have the satisfaction of seeing from your retirement that your endeavours have placed your country in lasting security & peace. 
                  I am with the highest respect & consideration yr. mo. ob. servt.
                  
                     John Nicholas 
                     
                  
               